DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  these claims recite “the bus par open portion” which appears to be a typographical error which should read “the bus bar open portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kosho (WO 2014/192720 newly cited, with attached machine translation).
In regard to claims 1, 11 and 12, Kosho teaches a vehicle comprising a battery pack (paragraph [0001-0006]) including at least one battery module, comprising: 
a cell assembly including a plurality of secondary batteries 20 that respectively have a plurality of electrode leads (positive and negative electrodes 22, 23) and are arranged to be stacked in at least one direction; and a bus bar assembly including a plurality of bus bars 3 configured to electrically 
While the prior art is shown with a stacking direction in the Y direction as shown in figure 1, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to rotate the assembly 90 degrees such that the leads extend sideways and the bus bar is fixed at top and bottom portions while movable in the left and right direction as the orientation of the battery is an obvious modification depending on the desired geometry of the battery pack within the electric vehicle. 
In regard to claim 2, the bus bar 3 has a plate shape, and in the modification made above to the orientation, a perforation hole 3a perforated in the front and rear direction is formed in the plate shape of the bus bar (figure 1)
In regard to claim 3, the bus bar fixing portion (elastic members 8, 18) has a hook structure whose hook shape is elongated in the right and left direction to press at least one of the top end and the bottom end of the bus bar in the inward direction (see figure 2, 3c, 5b etc.).

In regard to claims 5 and 10, a plurality of fixing protrusions (elastic members 8, 18) protruding toward the bus bar 3 are formed at predetermined intervals on an inner surface of the insert groove, and a fitting groove having an upward recess is formed at an end of the bus bar so that the fixing protrusion is inserted therein (see figures 1, 2, 4, 8 etc.).
In regard to claim 7, a compressing protrusion (support part 81) configured to press the bottom end of the bus bar 3 in the outward direction is formed at an inner surface of the insert groove (figure 3c, paragraph [0033]).
In regard to claim 8, the bus bar open portion (opening in housing portion 5) is opened in a length greater than the length of the bus bar in the right and left direction (see figure 3, which allows the bus bar to move freely as described by the prior art).
In regard to claim 9, the bus bar open portion has a plurality of openings joined by holes so that a rear surface of the plurality of bus bars 3 mounted to the outer side surface is partially exposed inwards (see figures).  The Examiner notes that the openings in the bus bar holder 5 of the prior art may be considered a continuous opening as all of the peripheral walls have holes which make the bus bar holder 5 openings into a single opening extending throughout the assembly. 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kosho (WO 2014/192720 newly cited with attached machine translation) as applied to claim 4 and further in view of Inakawa et al. (US Pub 2017/0141366 newly cited).
In regard to claim 6, Kosho teaches the battery module according to claim 4 above but does not disclose a distance adjusting rod disposed between the plurality of bus bars and elongated in the right 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to adjusting rods in the battery module of Kosho as such improve the reliability of the connection of the bus bars as taught by Inakawa et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Ha (US Pub 2016/0248068) and Kim et al. (US Pub 2018/0194235) both newly cited, teach similar battery modules with electrode lead plates which extend horizontally from either end of the assembly which is similar to what is shown in the instant application (although such has not been particularly claimed).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723